Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to the
                        Illinois Official Reports                       accuracy and
                                                                        integrity of this
                                                                        document
                               Appellate Court                          Date: 2018.04.12
                                                                        09:45:37 -05'00'




                  People v. Ramirez, 2017 IL App (1st) 130022-B



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            DANIEL RAMIREZ, Defendant-Appellant.



District & No.     First District, Second Division
                   Docket No. 1-13-0022



Filed              December 19, 2017



Decision Under     Appeal from the Circuit Court of Cook County, No. 11-CR-14064; the
Review             Hon. Matthew E. Coghlan, Judge, presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Alan D. Goldberg, Alison L.S. Shah, and Chan
Appeal             Woo Yoon, of State Appellate Defender’s Office, of Chicago, for
                   appellant.

                   Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Christine Cook, and Monique Patton, Assistant State’s Attorneys, of
                   counsel), for the People.



Panel              JUSTICE MASON delivered the judgment of the court, with opinion.
                   Justices Pucinski and Hyman concurred in the judgment and opinion.
                                              OPINION

¶1       This case returns to us for the second time following a supervisory order from the supreme
     court directing us to vacate our judgment in People v. Ramirez, No. 1-13-0022 (Aug. 22, 2016)
     (unpublished summary order under Illinois Supreme Court Rule 23(c)), and reconsider in light
     of People v. Veach, 2017 IL 120649. For the reasons that follow, we again affirm Ramirez’s
     conviction.

¶2                                           BACKGROUND
¶3        Following a 2012 jury trial, defendant Daniel Ramirez was convicted of four counts of
     attempted first degree murder and sentenced to four concurrent terms of 40 years’
     imprisonment. We set forth the evidence in detail in People v. Ramirez, 2015 IL App (1st)
     130022, ¶¶ 4-10, and repeat only that necessary to address the issues pertinent to the
     supervisory order.
¶4        On August 9, 2011, at approximately 3:30 p.m., shortly after the students at a nearby high
     school were dismissed, Ramirez fired multiple shots into a green van driving by the school.
     Immediately before the shooting, Ramirez was standing on a street corner with a group of
     people (one of whom provided Ramirez with the gun he used to shoot at the van) who were
     displaying gang signs and shouting gang slogans at the occupants of the green van, who
     retorted with slogans of their own. However, in his presentence investigation report, Ramirez
     denied belonging to any gangs himself.
¶5        At sentencing, the trial court stated:
                  “The most aggravating facts in the case are the facts. The defendant opens up with a
              gun on a van full of four other kids. And he’s lucky that none of them died. *** It’s also
              senseless. The defendant sits here and says he’s not guilty which I certainly do not
              believe. These witnesses who came *** knew him. His identity is not an issue. The
              evidence was overwhelming. So he continues not to take responsibility for his actions.
              *** If he hadn’t been involved in the gangs, he may very well have *** gotten a job,
              been a productive member of society.”
¶6        Ramirez limited his arguments on direct appeal to errors in sentencing, alleging that the
     trial court (1) improperly considered the use of a firearm when such use was already the subject
     of a mandatory firearm enhancement and (2) erroneously relied on an aggravating
     factor—Ramirez’s gang membership—that was not in evidence. Ramirez acknowledged that
     these issues were forfeited, as he failed to raise them at either the sentencing hearing or the
     motion to reconsider sentence, but in three sentences at the end of his brief, he asked us to
     review for plain error. Ramirez did not specify under which prong of the plain error doctrine he
     was seeking review but cited People v. James, 255 Ill. App. 3d 516, 531 (1993), where the
     court held that consideration of an improper aggravating factor during sentencing could
     implicate the second prong of the plain error doctrine.
¶7        We held that Ramirez had forfeited plain error review of his sentence and that the alleged
     sentencing errors identified by Ramirez did not automatically constitute structural error under
     the second prong. Ramirez, 2015 IL App (1st) 130022, ¶¶ 25-27. In the absence of any
     argument as to how the court’s error was so egregious as to deprive Ramirez of a fair
     sentencing hearing, we declined to conduct a plain error analysis. Id. ¶ 28.


                                                  -2-
¶8         In a petition for rehearing (filed by different counsel), Ramirez developed his plain error
       argument and alleged that original appellate counsel was ineffective for failing to do so. We
       denied the petition for rehearing on May 27, 2015, but modified our opinion to clarify that we
       were not suggesting that consideration of an improper sentencing factor could never affect the
       fairness of a sentencing hearing and implicate the second prong of the plain error doctrine. Id.
       ¶ 27.
¶9         Ramirez then appealed to the supreme court, which issued a supervisory order dated May
       25, 2016. People v. Ramirez, No. 119467 (Ill. May 25, 2016) (supervisory order). The court
       directed us to reconsider our judgment in light of People v. Clark, 2016 IL 118845, ¶¶ 45-46,
       which had been decided in the interim and in which the court held that, for purposes of
       second-prong plain error review, errors affecting the fairness of trial were not necessarily
       limited to the six structural errors identified by the United States Supreme Court. In our order
       of August 22, 2016, we determined that Clark did not change the result, given that the basis of
       our holding was Ramirez’s failure to develop his plain error argument in the first place. We
       further acknowledged Ramirez’s argument in his petition for rehearing that his appellate
       counsel was ineffective for failing to properly argue plain error but held that this argument was
       better suited for a postconviction petition.
¶ 10       Ramirez petitioned for rehearing from our August 22, 2016, order and, upon denial of his
       petition, sought review in the supreme court. On September 27, 2017, the supreme court again
       directed us to reconsider our holding “on the issue of whether defendant’s ineffective
       assistance of counsel claim may be properly considered on direct appeal” in light of People v.
       Veach, 2017 IL 120649. People v. Ramirez, No. 121430 (Ill. Sept. 27, 2017) (supervisory
       order).

¶ 11                                              ANALYSIS
¶ 12        In Veach, our supreme court addressed the practice of appellate courts to categorize claims
       of ineffective assistance of counsel in order to determine whether to resolve them on direct
       review. Veach, 2017 IL 120649, ¶¶ 32-34. This practice often resulted in courts refusing to
       address claims of ineffective assistance on direct appeal based on the belief that the record was
       inadequate to do so. Id. ¶¶ 32, 39. The supreme court rejected this categorical approach and
       instructed courts to “carefully consider each ineffective assistance of counsel claim on a
       case-by-case basis.” Id. ¶ 48. The court went on to explain that because Illinois law requires a
       defendant to raise an ineffective assistance claim on direct review or risk forfeiting it, courts
       should only refuse to resolve such claims where the record is “incomplete or inadequate.” Id.
       ¶ 46.
¶ 13        At the outset, we note that this case is distinguishable from Veach on several bases. First,
       and most importantly, the court in Veach was concerned with claims of ineffective assistance
       of trial rather than appellate counsel; the latter, for obvious reasons, are almost always raised in
       collateral proceedings. Indeed, further distinguishing this case from Veach, Ramirez did not
       argue the ineffective assistance claim in his briefs to this court on direct appeal. Rather, new
       counsel raised the claim for the first time in a petition for rehearing, and as such, it is waived.
       Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013) (“Points not argued are waived and shall not be raised
       in the reply brief, in oral argument, or on petition for rehearing.”); see also People v. Lampkins,
       2015 IL App (1st) 123519, ¶ 9.


                                                    -3-
¶ 14       Nevertheless, given Veach’s admonition to consider ineffective assistance claims on direct
       review where the record is sufficient to permit review and keeping in mind that waiver operates
       as a limitation on the parties and not the courts (In re Madison H., 215 Ill. 2d 364, 371 (2005)),
       we address the merits of Ramirez’s ineffective assistance claim.
¶ 15       A claim of ineffective assistance of appellate counsel requires a defendant to show (1)
       counsel’s performance was deficient and (2) the deficient representation was prejudicial.
       People v. Papaleo, 2016 IL App (1st) 150947, ¶ 21. Contrary to Ramirez’s contention in his
       petition for rehearing, the element of prejudice is not satisfied where counsel’s deficient
       performance resulted in the forfeiture of a defendant’s claim. See People v. Golden, 229 Ill. 2d
       277, 283 (2008). Rather, prejudice requires a showing that, but for the deficient performance,
       defendant’s appeal would have been successful. People v. Petrenko, 237 Ill. 2d 490, 497
       (2010). While we agree that counsel was deficient for failing to develop a plain error argument,
       we do not believe Ramirez was prejudiced by this deficiency.
¶ 16       Plain error preserves otherwise forfeited errors for review. In the sentencing context, the
       doctrine requires a defendant to show that a clear and obvious error occurred and that (1) the
       evidence at the sentencing hearing was closely balanced or (2) the error was egregious so as to
       deny the defendant a fair sentencing hearing. People v. Hillier, 237 Ill. 2d 539, 545 (2010). In
       his petition for rehearing, Ramirez invoked the second prong of plain error review, arguing that
       the trial court’s error deprived him of a fair sentencing hearing. But we need not undertake a
       plain error analysis because we do not believe any error occurred.
¶ 17       A sentence within statutory guidelines is presumptively valid. People v. Hauschild, 226 Ill.
       2d 63, 90 (2007). The court’s passing reference to the fact that Ramirez’s attempted murder
       convictions involved him shooting into a van does not, without more, support his claim that the
       court imposed both a longer sentence and a 25-year firearm enhancement based on Ramirez’s
       conduct in firing a gun. See People v. Kiybayasi, 2013 IL App (1st) 112291, ¶ 56 (“unrealistic
       to suggest” that court must refrain from mentioning that defendant’s actions caused victim’s
       death during sentencing for murder); People v. Solano, 221 Ill. App. 3d 272, 274 (1991)
       (degree of harm to victim properly considered as aggravating factor even in cases where
       serious bodily harm is implicit in the offense). The record reveals that the aggravating
       circumstances here were that Ramirez chose to fire multiple times into an occupied vehicle in a
       school neighborhood populated with students, teachers, and parents at dismissal time. These
       factors are not inherent in the offenses with which Ramirez was charged.
¶ 18       Likewise, the record does not reveal that the court imposed a longer sentence due to
       Ramirez’s unproven gang membership. Rather, the court made the observation, borne out by
       the evidence, that Ramirez’s life might have taken a different course had he not chosen to be
       “involved in the gangs.” Whether Ramirez was a gang member was beside the point. By taking
       a gun from a member of the group shouting gang slogans and throwing gang signs at the
       occupants of the van doing the same and shooting into the van multiple times (conduct
       Ramirez continued to refuse to take responsibility for at sentencing), Ramirez was “involved”
       in gang activity, whether he was a member or not.
¶ 19       Because we conclude that the trial court did not commit error in sentencing Ramirez, a
       well-developed plain error argument would not have been successful, and Ramirez was
       therefore not prejudiced by his appellate counsel’s deficient performance.



                                                   -4-
¶ 20                                   CONCLUSION
¶ 21   For these reasons, we affirm Ramirez’s conviction.

¶ 22   Affirmed.




                                             -5-